189 F.2d 257
CERTIFIED PRODUCTS COMPANY, Claimant, Appellant,v.UNITED STATES of America.
No. 14310.
United States Court of Appeals Eighth Circuit.
April 2, 1951.

Appeal from the United States District Court for the Southern District of Iowa.
Arthur L. Israel, Chicago, Ill. and Don E. Neiman, Des Moines, Iowa, for appellant.
William R. Hart, U. S. Atty. and Cloid I. Level, Asst. U. S. Atty., Des Moines, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal filed by counsel for appellant.